IN THE COURT OF CRIMINAL APPEALS
                            OF TEXAS
                                         NO. WR-87,423-02


                     EX PARTE LORENZO LEROY THOMPSON, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 2010CR5922-W2 IN THE 290TH DISTRICT COURT
                               FROM BEXAR COUNTY


        Per curiam. YEARY , J., not participating.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of capital murder

and sentenced to life imprisonment. The Fourth Court of Appeals affirmed his conviction.

Thompson v. State, 423 S.W.3d 475 (Tex. Crim. App. —San Antonio Jan. 29, 2014) (pet. ref’d).

        Applicant contends, among other things,1 that his trial counsel rendered ineffective assistance

for various reasons. The trial court has entered findings of fact and conclusions of law relying on



        1
            This Court has reviewed Applicant’s other claims and finds them to be without merit.
                                                                                                      2

affidavits submitted by Applicant’s trial counsel in response to a previous habeas application that

was dismissed by this Court as non-compliant. However, the affidavits provided in response to the

previous application do not directly address several of the claims made by Applicant in this

application.

       Specifically, Applicant alleges that trial counsel stated during opening arguments that the jury

would hear evidence that the victim had reached through the window and grabbed the steering wheel

of Applicant’s vehicle, but then failed to elicit testimony or present evidence of this fact, allowing

the State to emphasize this “broken promise” during closing arguments. Applicant also alleges that

he wanted to testify on his own behalf, but that trial counsel prevented him from doing so without

advising him that it was ultimately his decision whether or not he should testify. Applicant alleges

that trial counsel stated during closing arguments that there was no damage to the front end of

Applicant’s vehicle, which was contradictory to Applicant’s recorded statement and undermined his

credibility. Applicant also alleges that trial counsel failed to investigate and present evidence that

there was a gouge in the roadway caused by another vehicle making a sudden stop in front of

Applicant’s vehicle, which would have supported the defensive theory that the collision was caused

by the other driver’s sudden stop rather than by Applicant’s own actions.

       Applicant has alleged facts that, if true, might entitle him to relief. Strickland v. Washington,

466 U.S. 668 (1984); Ex parte Patterson, 993 S.W.2d 114, 115 (Tex. Crim. App. 1999). In these

circumstances, additional facts are needed. As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294

(Tex. Crim. App. 1960), the trial court is the appropriate forum for findings of fact. The trial court

shall order trial counsel to respond specifically to the above-described claims of ineffective

assistance of counsel. The trial court may use any means set out in TEX . CODE CRIM . PROC. art.
                                                                                                      3

11.07, § 3(d). In the appropriate case, the trial court may rely on its personal recollection. Id.

       If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

       The trial court shall make findings of fact and conclusions of law as to whether the

performance of Applicant’s trial counsel was deficient and, if so, whether counsel’s deficient

performance prejudiced Applicant. The trial court shall also make any other findings of fact and

conclusions of law that it deems relevant and appropriate to the disposition of Applicant’s claim for

habeas corpus relief.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time must

be requested by the trial court and shall be obtained from this Court.



Filed: June 26, 2019
Do not publish